         Case 6:19-cv-01010-EFM Document 30 Filed 06/05/19 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

JANE WALTERS,                              )
          Plaintiff,                       )
                                           )
vs.                                        )                 Case No. 19-CV-01010
                                           )
DOLLAR GENERAL CORPORATION,                )
DG RETAIL LLC, and                         )
IIM, INC., dba Innovations in Management”, )
              Defendants.                  )
__________________________________________)

                              FIRST AMENDED COMPLAINT

       COMES NOW the Plaintiff, Jane Walters, by and through her attorney, Matthew L. Bretz,

and for her cause of action against the above-named Defendants states and alleges:

1.     Jane Walters is an individual, resident and citizen of the State of Kansas.

2.     Dollar General Corporation is Tennessee Corporation, with its principle place of business

       and nerve center in Tennessee, and is not a resident, citizen or domiciliary of Kansas. Dollar

       General Corporation may be served with process by serving its registered agent for services

       of process, Corporation Service Company, 2908 Poston Avenue, Nashville, TN 37203-1312.

3.     DG Retail, LLC, is a Tennessee Corporation, with its principle place of business and nerve

       center in Tennessee, and is not a resident, citizen or domiciliary of Kansas. DG Retail, LLC,

       may be served with process by serving its registered agent for service of process, Corporation

       Service Company, 2908 Poston Avenue, Nashville, TN 37203-1312.

4.     IIM, Inc., is an Oregon corporation, with its principle place of business and nerve center in

       Kentucky, and is not a resident, citizen or domiciliary of Kansas. IIM, Inc., may be served

       with process by serving its registered agent for service of process, Kathy A. Whitwer, 2117

       NE 18th Ave., Portland, OR 97212.




                                               -1-
        Case 6:19-cv-01010-EFM Document 30 Filed 06/05/19 Page 2 of 7




5.    IIM, Inc., does business as “Innovations in Management”. IIM, Inc., is a facility maintenance

      company.

6.    There is complete diversity of citizenship and the matter in controversy exceeds, exclusive

      of interest and costs, the sum specified by 28 U.S.C. § 1332.

7.    Venue is proper in the United States District Court for the District of Kansas as the events

      giving rise to this action occurred in Kansas.

8.    Dollar General Corporation owns and operates a retail store on property located at 1310 East

      First Street in Pratt, Kansas.

9.    DG Retail, LLC, owns the real estate at 1310 East First Street in Pratt, Kansas, where Dollar

      General Corporation operates the retail store.

10.   Dollar General Corporation and DG Retail, LLC, do business as “Dollar General” and are

      referred to jointly throughout this Complaint as “Dollar General”.

11.   The Dollar General store located at 1310 East First Street in Pratt, Kansas, has a concrete

      sidewalk along the front of the store which for years has been cracked, broken, sloped, and

      has missing pieces.

12.   To enter the subject Dollar General store customers must walk on and across the concrete

      sidewalk along the front of the store which for years has been cracked, broken, sloped, and

      has missing pieces.

13.   In the months and years prior to June 3, 2018, at least a half dozen people tripped and/or

      tripped and fell while walking on and across the sidewalk along the front of the store which

      for years had been cracked, broken, sloped and had missing pieces.

14.   In the months and years prior to June 3, 2018, Dollar General had actual knowledge of the

      condition of the concrete sidewalk along the front of the store.




                                              -2-
        Case 6:19-cv-01010-EFM Document 30 Filed 06/05/19 Page 3 of 7




15.   In the months and years prior to June 3, 2018, Dollar General had actual knowledge that

      multiple people had tripped and/or tripped and fallen while walking on and across the

      sidewalk along the front of the store due to the cracked, broken, sloped and missing pieces

      of concrete.

16.   Prior to June 3, 2018, Dollar General employees had asked that the sidewalk be fixed.

17.   In 2017, Dollar General had net sales of over $23,000,000,000.00.

18.   In 2017, Dollar General had gross profits of over $7,200,000,000.00.

19.   Prior to June 3, 2018, Dollar General did not spend any of their gross profits of over

      $7,200,000,000.00 to repair or replace the sidewalk along the front of their Pratt, Kansas,

      store which had cracked, broken, sloped and missing pieces of concrete.

20.   As a result of Dollar General choosing to not spend any of their gross profits of over

      $7,200,000,000.00 from 2017, or their profits from any of the preceding years, to repair or

      replace the sidewalk along the front of their Pratt, Kansas, store which had cracked, broken,

      sloped and missing pieces of concrete, employees and customers who went to and entered

      the Dollar General store in Pratt, Kansas, were exposed to the dangerous conditions which

      had already injured multiple people.

21.   Knowing that customers had tripped and/or tripped and fallen on the sidewalk along the

      front of their Pratt, Kansas, store which had cracked, broken, sloped and missing pieces of

      concrete, Dollar General chose to not fix their sidewalk and instead recklessly disregarded

      the probable consequences of their actions and inactions, exposing their employees and

      customers who went to and entered the Dollar General store in Pratt, Kansas, to the

      dangerous conditions which had already injured multiple people.

22.   Prior to June 3, 2018, Dollar General knew that every day thousands of customers exited the

      doors at their 1,400-plus stores nationwide carrying merchandise in their arms and were


                                              -3-
        Case 6:19-cv-01010-EFM Document 30 Filed 06/05/19 Page 4 of 7




      likely to be distracted or have their vision obstructed by things which they were carrying in

      their arms, or were likely to be distracted by reaching for keys or looking for their cars, and

      might not see or might forget to protect themselves from dangerous conditions on their

      sidewalks and parking lots.

23.   Prior to June 3, 2018, knowing that customers might be distracted or have their vision

      obstructed and might not see or might forget to protect themselves from dangerous

      conditions on their sidewalks and parking lots, Dollar General did not repair or replace the

      sidewalk along the front of their Pratt, Kansas, store which had cracked, broken, sloped and

      missing pieces of concrete.

24.   Dollar General knew that people could be injured or killed by tripping and falling on

      sidewalks with cracked, broken, sloped and missing pieces of concrete.

25.   Dollar General knew that by not repairing or replacing the sidewalk in front of their Pratt,

      Kansas, store, employees and customers and other people going to the store would be placed

      at risk of injury or death.

26.   Knowing that people could be injured or killed by tripping and falling on their sidewalk with

      cracked, broken, sloped and missing pieces of concrete, Dollar General chose to not repair

      or replace the subject sidewalk at any time prior to June 3, 2018.

27.   Dollar General’s actions and inaction were negligent, willful and wanton.

28.   On June 3, 2018, Jane Walters went to the Dollar General store located at 1310 East First

      Street in Pratt, Kansas, to purchase flower pots.

29.   As Jane Walters exited the Dollar General store she was carrying three flower pots which she

      had purchased.

30.   As Jane Walters walked across the sidewalk, the pots which she was carrying kept her from

      being able to see one of the holes in the sidewalk.


                                               -4-
           Case 6:19-cv-01010-EFM Document 30 Filed 06/05/19 Page 5 of 7




31.   As Jane Walters walked across the sidewalk, one of the holes in the sidewalk which was next

      to a raised slab of concrete caught and held her foot, causing her to fall and suffer severe,

      permanent and disfiguring injuries.

32.   Dollar General’s actions and inactions were negligent, willful, wanton and reckless in the

      following, and in other respects:

      a.       Not inspecting the subject sidewalk

      b.       Not listening or paying attention to reports of trips and/or falls by customers

      c.       Not listening or paying attention to employees who requested that the sidewalk be

               repaired or replaced

      d.       Not keeping promises to customers concerning repairs or replacement of the sidewalk

      e.       Not repairing or replacing the sidewalk

      f.       Not warning of the dangerous condition

      g.       Not barricading the dangerous condition

      h.       Not having a safe entrance to the store for customers, vendors, and other people

      i.       Not maintaining the sidewalk

      j.       Creating an unreasonably dangerous condition

      k.       Operating the business without first making it safe for customers, vendors, and other

               people

      l.       Neglecting the premises for years, thereby making it likely that someone would be

               injured

33.   At times material to this Complaint, IIM, Inc., was a third-party vendor who managed

      maintenance requests for Dollar General.

34.   IIM, Inc., was responsible for maintenance and repairs for the Dollar General store in Pratt,

      Kansas.


                                               -5-
         Case 6:19-cv-01010-EFM Document 30 Filed 06/05/19 Page 6 of 7




35.    IIM, Inc., knew that people could be injured or killed by tripping on cracked, broken, sloped

       and missing pieces of concrete.

36.    IIM, Inc., knew that people had actually been injured as a result of tripping on cracked,

       broke, sloped and missing pieces of concrete at the Dollar General store in Pratt, Kansas.

37.    Knowing that people could be injured, and knowing that people had actually been injured,

       IIM, Inc., negligently, wilfully and wantonly did not perform necessary repairs to make the

       sidewalk at the Dollar General store in Pratt, Kansas, reasonably safe.

38.    Knowing that people could be injured, and knowing that people had actually been injured,

       IIM, Inc., negligently, wilfully and wantonly did not make appropriate recommendations to

       Dollar General regarding necessary repairs to make the sidewalk at the Dollar General store

       in Pratt, Kansas, reasonably safe.

39.    Knowing that people could be injured, and knowing that people had actually been injured,

       IIM, Inc., negligently, wilfully and wantonly did not properly code or prioritize requests to

       repair the sidewalk at the Dollar General store in Pratt, Kansas, reasonably safe.

40.    Defendants’ actions and inactions were outrageous and reckless, with a complete indifference

       to or conscious disregard for the safety of others.

41.    Defendants’ actions and inactions warrant a claim for punitive damages against each of the

       defendants.

42.    As a result of Defendants’ negligent, willful, wanton and reckless actions and inactions, Jane

       Walters has suffered and will suffer in the future permanent, severe and disfiguring injuries,

       loss of time, physical pain, suffering, disability, disfigurement, mental and emotional stress,

       and other consequential damages.

       WHEREFORE, Plaintiff prays for judgment against each of the above-named Defendants

in an amount in excess of $75,000.00 for her injuries and damages as described herein, for punitive


                                                -6-
          Case 6:19-cv-01010-EFM Document 30 Filed 06/05/19 Page 7 of 7




damages against each of the Defendants including punitive damages sufficient to punish a company

which makes a gross annual income of more than $7,200,000,000.00, plus costs, and for such other

and further relief as the Court deems just and equitable.

                                               Respectfully submitted,

                                               BRETZ & YOUNG, L.L.C.

                                               By:      s/ Matthew L. Bretz
                                                       Matthew L. Bretz
                                                       3 Compound Drive
                                                       P.O. Box 1782
                                                       Hutchinson, KS 67504-1782
                                                       Telephone No.: (620) 662-3435
                                                       Fax No.: (620) 662-3445
                                                       matt@byinjurylaw.com
                                                       Attorney for Plaintiff



                                  REQUEST FOR JURY TRIAL

        COME NOW the Plaintiffs, pursuant to applicable law, and respectfully make demand for

trial by jury of all issues herein joined.

                                                       /s Matthew L. Bretz
                                                       matt@byinjurylaw.com
                                                       Attorney for Plaintiff




                             DESIGNATION OF PLACE OF TRIAL

        Plaintiffs hereby designate Wichita, Kansas, as the place of trial in this matter.


                                                       /s Matthew L. Bretz
                                                       matt@byinjurylaw.com
                                                       Attorney for Plaintiff




                                                -7-
